DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 7 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 27-32, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/06/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 7, the prior art of record fails to teach or suggest 
a molecularly-imprinted-polymer (MIP) coated conductive nanoparticle, for detecting cotinine, comprising: a conductive nanoparticle capable of conducting an electrical current; a silicon dioxide coating formed on the conductive nanoparticle and forming a first shell around the conductive nanoparticle; and an MIP coating formed on the silicon dioxide coating and forming a second shell, the MIP coating comprising polyvinylpyrrolidone-co- 2Attorney Docket No.: 605586poly(methyl methacrylate) molecularly imprinted with cotinine to provide specific affinity for binding of cotinine to the MIP coated conductive nanoparticle such that the cotinine is detectable as a change in electrical conductivity of the MIP coated conductive nanoparticle.
Regarding claim 27, the prior art of record fails to teach or suggest a method for detecting cotinine in a liquid sample, comprising: exposing a film to the liquid sample, the film including molecularly-imprinted- polymer (MIP) coated conductive nanoparticles having specific affinity for binding with cotinine, the film having electrical conductivity sensitive to said binding, each MIP coated conductive nanoparticle including: a conductive nanoparticle for providing electrical conductivity to the MIP coated conductive nanoparticle, an MIP coating forming an outer shell around the conductive nanoparticle, the MIP coating comprising polyvinylpyrrolidone-co-poly(methyl methacrylate) molecularly 4Attorney Docket No.: 605586 imprinted with cotinine to provide specific affinity for binding of cotinine to the MIP coated conductive nanoparticle, and a silicon dioxide coating 
Claims 28-32 depend from claim 27.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 19-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the molecularly-imprinted-polymer (MIP) coated conductive nanoparticles" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “molecularly-imprinted-polymer (MIP) coated conductive nanoparticles” is one way to resolve the indefiniteness issue.
Claims 19-26 depend from claim 9.
Appropriate corrections are required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Franqui et al. (Synthesis and characterization of a magnetic molecularly imprinted polymer for the selective extraction of nicotine and cotinine from urine samples followed by GC-MS analysis).
Regarding claims 1, Franqui discloses a molecularly-imprinted-polymer (MIP) coated conductive nanoparticle for detecting cotinine (pg. 9239-9241/Synthesis of the MMIP), comprising: 
conductive nanoparticle capable of conducting an electrical current (see: Fe3O4 nanoparticles);
a silicon dioxide coating formed on the conductive nanoparticle and forming a first shell around the conductive nanoparticle (see: Fe3O4@SiO2 particles); and
(see: co-polymerization of MAA and EGDMA onto vinyl-modified Fe3O4@SiO2 to form MMIP),
wherein the conductive nanoparticle comprises a metal core (see: Fe3O4 nanoparticles).
Regarding claim 4, Franqui further discloses the polymer being a dielectric polymer (see: co-polymerization of MAA and EGDMA onto vinyl-modified Fe3O4@SiO2 to form MMIP).
Regarding claim 5, Franqui further discloses dielectric polymer being capable of hydrogen bonding with the cotinine (see: MMIP was used to extract cotinine).
Regarding claim 6, Franqui further discloses the dielectric polymer comprising a copolymer (see: co-polymerization of MAA and EGDMA onto vinyl-modified Fe3O4@SiO2 to form MMIP).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franqui et al. (Synthesis and characterization of a magnetic molecularly imprinted polymer for the selective extraction of nicotine and cotinine from urine samples followed by GC-MS .
Regarding claim 3, Franqui does not explicitly disclose the metal core comprises gold, silver, platinum, or a combination thereof.
Li teaches an analogous magnetic molecularly imprinted polymer nanoparticle comprising colloidal gold coated Fe3O4 (Fig. 1).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a colloidal gold shell onto the Fe3O4 nanoparticles in the device disclosed by Franqui, as taught by Li, to address the known problem of untreated Fe3O4 being sensitive to oxidation and easily precipitating in storage.  Such a modification would have not only prevented Fe3O4 nanoparticles from aggregating but also increased its stability and compatibility (Li: pg. 1434/col. 1/para. 1).

Claims 9 and 19-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belbruno et al. (US 2015/0079697 A1), in view of Franqui et al. (Synthesis and characterization of a magnetic molecularly imprinted polymer for the selective extraction of nicotine and cotinine from urine samples followed by GC-MS analysis) and Whitcombe et al. (The rational development of molecularly imprinted polymer-based sensors for protein detection).
Regarding claim 9, Belbruno discloses a device for detecting cotinine (Fig. 7, see: SENSOR 710), comprising:
(see: SENSING MATERIAL 611; EXAMPLE IV Production of Molecularly Imprinted Poly(4-Vinylphenol) Films for Detection of Nicotine or Cotinine [0140]-[0142]); and
two electrodes in contact with the film for passing electrical current through the film to detect said binding as a change in electrical conductivity of the film (see: ELCTRODE 712, ELECTRODE 714).
Belbruno does not explicitly disclose the MIP being disposed on a plurality of conductive nanoparticles having a metal core and silicon dioxide coating.
Franqui discloses an analogous cotinine analysis system comprising a plurality of vinyl-modified SiO2 coated Fe3O4 nanoparticles having a MAA and EGDMA co-polymerized MIP film (pg. 9239-9241/Synthesis of the MMIP).
Whitcombe teaches that for ease of quality control, polymers meant for MIP integration into sensors should be produced separately in a dedicated laboratory and that it would be beneficial to produce the polymers as MIP nanoparticles in order provide such quality control (pg. 1550-1551/1.2.2 Integration with sensors).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to reconfigure the sensing material in the device disclosed by Belbruno, into a MIP nanoparticle layer, as taught by Franqui, for the quality control benefits taught by Whitcombe.
 ([0063], see: Electrodes 712 and 714 may be interdigitated; Fig. 8).
Regarding claim 20, Belbruno further discloses each of the interdigitated electrodes having finger width in range from 10 to 100 microns, spacing between each of the interdigitated electrodes being in range from 5 to 50 microns ([0068], see: width 802 of 10 micron, spacing 804 of 5 micron; Fig, 8).
Regarding claims 21 and 22, Belbruno further discloses the film having thickness in range from 100 nanometers to 1 micron (Claim 7, see: less than 200 nanometers).
Regarding claim 23, Belbruno further discloses a receptacle for receiving a liquid sample and placing the liquid sample in contact with the film to determine presence of cotinine in the liquid sample ([0116], see: 3 cm^3 well that is filled via a syringe through a septum).
Regarding claim 24, Belbruno further discloses an enclosure for containing the film and the two electrodes, the receptacle being implemented as an opening formed in the enclosure above the film ([0116], see: static sample system consists of a small nylon box containing 3 cm^3 well).
Regarding claim 25, Belbruno further discloses the receptacle having volume capacity in range between 0.5 and 5 milliliters ([0116], see: 3 cm^3 well, which is equal to 3 mL volume).
Regarding claim 26, Belbruno further discloses the film and the interdigitated electrodes being cooperatively configured to produce a linear relationship between (a) (Fig. 18).

Response to Arguments
Applicant's arguments filed 04/15/2021 have been fully considered but they are not persuasive.
The Examiner respectfully disagrees with the Applicant’s assertion that the Fe3O4 nanoparticle disclosed by Franqui does not comprise “a metal core”.
Absent an explicit definition of the encompassed scope of “a metal core” in the Applicant’s originally filed disclosure, the claims are interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004).  The words of the claim must be given their plain meaning unless Applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (discussed below); Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004).  “[T]he ordinary and customary meaning of a claim term is the meaning that the term would have to a person of ordinary skill in the art in question at the time of the invention, i.e., as of the effective filing date of the patent application.” Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) (en banc). Sunrace Roots Enter. Co. v. SRAM Corp., 336 F.3d 1298, 1302, 67 USPQ2d 1438, 1441 (Fed. Cir. 2003); Brookhill-Wilk 1, LLC v. Intuitive Surgical, Inc., 334 F.3d 1294, 1298 67 USPQ2d 1132, 1136 (Fed. Cir. 2003) (“In the absence of an express intent to impart a novel meaning to the claim terms, the words are presumed to take on the ordinary and customary meanings attributed to them by those of ordinary skill in the art.”).
The Examiner has interpreted the limitation “metal core” to encompass any device having a core comprising any metal atoms, including alloys and oxides thereof.  It is further noted that this interpretation is commensurate with the Applicant’s own disclosure which provides for a plurality of materials in the instantly recited core (see: Specification para. [0031]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.